Name: Commission Regulation (EEC) No 341/91 of 12 February 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 41 /6 Official Journal of the European Communities 14. 2 . 91 COMMISSION REGULATION (EEC) No 341/91 of 12 February 1991 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 15 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. 14. 2 . 91 Official Journal of the European Communities No L 41 /7 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 ) New potatoes 33,61 1415 264,89 68,78 234,23 7356 25,87 51743 77,51 23,74 1.20 0702 00 101 0702 00 90J Tomatoes 79,05 3329 622,92 161,75 550,83 17299 60,85 121678 182,27 55,84 1.30 0703 10 19 Onions (other than seed) 18,47 778 145,56 37,79 128,71 4042 14,22 28433 42,59 13,04 1.40 0703 20 00 Garlic 223,97 9433 1 764,78 458,27 1 560,56 49009 172,41 344727 516,39 158,20 1.50 ex 0703 90 00 Leeks 48,60 2047 382,97 99,45 338,65 10635 37,41 74809 112,06 34,33 1.60 ex 0704 10 10 ) ex 0704 10 90 J Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 38,71 1630 305,03 79,21 269,73 8471 29,80 59584 89,25 27,34 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 78,08 3288 615,25 159,76 544,05 17086 60,10 120181 180,03 55,15 1.100 ex 0704 90 90 Chinese cabbage 31,90 1343 251,42 65,28 222,32 6982 24,56 49111 73,56 22,53 1.110 0705 11 101 0705 1 1 90 ) Cabbage lettuce (head lettuce) 137,79 5803 1 085,73 281,93 960,09 30152 106,07 212083 317,70 97,32 1.120 ex 0705 29 00 Endives 59,44 2503 468,36 121,62 414,16 13007 45,75 91489 137,04 41,98 1.130 ex 0706 10 00 Carrots 51,29 2160 404,15 104,94 357,38 11223 39,48 78946 118,26 36,22 1.140 ex 0706 90 90 Radishes 82,03 3455 646,40 167,85 571,60 17951 63,15 126266 189,14 57,94 1.150 0707 00 111 0707 00 19 ) Cucumbers 89,46 3768 704,92 183,05 623,35 19576 68,86 137697 206,27 63,19 1.160 0708 10 101 0708 10 90 ) Peas (Pisum sativum) 247,62 10429 1951,14 506,66 1 725,35 54185 190,61 381 128 570,92 174,90 1.170 Beans : \ \ I 1.170.1 0708 20 101 0708 20 90 ) Beans (Vigna spp., Phaseolus spp.) 114,85 4837 905,02 235,01 800,29 25133 88,41 176784 264,82 81,12 1.170.2 0708 20 101 0708 20 90j Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 245,59 10344 1935,14 502,50 1711,20 53740 189,05 378003 566,24 173,47 1.180 ex 0708 90 00 Broad beans 104,08 4393 821,22 213,24 724,72 22735 79,99 160256 240,41 73,09 1.190 0709 10 00 Globe artichokes 1 16,47 4905 917,75 238,31 811,54 25486 89,66 179270 268,54 82,27 1.200 Asparagus : liI Il || |||| 1.200.1 ex 0709 20 00  green 442,32 18 630 3485,26 905,03 3081,95 96789 340,49 680799 1019,83 312,43 1.200.2 ex 0709 20 00  other 330,80 14002 2602,15 675,62 2296,61 70298 253,93 509639 762,18 234,60 1.210 0709 30 00 Aubergines (egg-plants) 117,15 4934 923,12 239,71 816,29 25636 90,18 180319 270,1 1 82,75 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 53,30 2245 419,99 109,06 371,39 11663 41,03 82040 122,89 37,64 1.230 0709 51 30 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1271,93 383,30 1.240 0709 60 10 Sweet peppers 75,63 3185 595,93 154,75 526,97 16549 58,22 116408 174,37 53,42 1.250 0709 90 50 Fennel 88,59 3731 698,04 181,26 617,26 19385 68,19 136352 204,25 62,57 1.260 0709 90 70 Courgettes 78,49 3306 618,51 160,61 546,93 17176 60,42 120817 180,98 55,44 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 49,23 2073 387,93 100,73 343,03 10773 37,89 75776 113,51 34,77 2.30 ex 0804 30 00 Pineapples, fresh 52,28 2202 412,01 106,98 364,33 11442 40,25 80481 120,56 36,93 2.40 ex 0804 40 101 ex 0804 40 90 ) Avocados, fresh 90,60 3816 713,94 185,39 631,32 19826 69,74 139459 208,90 64,00 No L 41 /8 Official Journal of the European Communities 14. 2 . 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 2.150 2.160 2.170 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 701 ex 0805 20 90 ] ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 101 0809 20 90 | ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels , Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 180,01 43,00 36,80 26,48 80,45 51,80 56,70 87,69 53,85 130,81 32,04 61,79 129,75 27,15 44,64 153,85 70,54 102,19 84,17 140,85 151,28 141,38 7582 1811 1550 1 118 3388 2182 2403 3693 2268 5509 1349 2602 5465 1 151 1880 6480 2971 4304 3545 5932 6386 5954 1418,43 338,81 289,97 208,95 633,93 408,22 446,74 691,00 424,36 1 030,74 252,51 486,88 1 022,40 213,48 351,78 1212,26 555,88 805,19 663,22 1 109,84 1 193,65 1 114,00 368,33 87,98 75,29 54,28 164,61 106,00 116,93 179,43 110,19 267,65 65,57 126,43 265,49 55,92 91,34 314,79 144,35 209,09 172,22 288,19 309,95 289,28 1 254,29 299,61 256,41 184,23 560,57 360,98 391,69 611,03 375.26 911.46 223,29 430,54 904,09 187.27 311,07 1071,98 491,56 712,02 586.47 981,41 1 053,40 985,09 39391 9409 8 052 5709 17605 11336 11583 19189 11785 28 624 7012 13 521 28 393 5574 9769 33665 15437 22361 18418 30821 33046 30937 138,57 33,10 28,32 20,30 61,93 39,88 43,56 67,50 41,45 100,69 24,66 47,56 99,88 20,84 34,36 118,43 54,30 78,66 64,79 108,42 116,27 108,83 277071 66183 56642 40838 123830 79740 87232 134977 82894 201 341 49325 95106 199712 41901 68715 236799 108 585 157284 129 550 216792 232934 217606 415.05 99,14 84,84 61,20 185,49 119.45 131,77 202,19 124,17 301.60 73,88 142.46 299,16 63,05 102,93 354,72 162,65 235.61 194.06 324,75 349,44 325,97 127,15 30,37 25,99 18,55 56.82 36,59 39.52 61,94 38,04 92,39 22.63 43.64 91.65 19,00 31.53 108,67 49.83 72,18 59,45 99,48 106,23 99,86 14. 2. 91 Official Journal of the European Communities No L 41 /9 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 188,21 7927 1 483,02 385,10 1311,40 41 185 144,88 289688 433,95 132,94 2.190 0809 40 111 0809 40 19] Plums 119,72 5042 943,35 244,96 834,18 26197 92,16 184270 276,03 84,56 2.200 0810 10 101 0810 10 90 Strawberries 473,17 19929 3728,38 968,17 3296,93 103540 364,24 728 287 1 090,96 334,22 2.205 0810 20 10 Raspberries 573,87 24170 4521,81 1 174,20 3998,55 125575 441,76 883274 1 323,13 405,34 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.; 81,65 3439 643,37 167,06 568,92 17867 62,85 125674 188,25 57,67 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 93,70 3946 738,31 191,72 652,87 20503 72,13 144219 216,04 66,18 2.250 ex 0810 90 30 Lychees 168,71 7106 1 329,40 345,21 1 175,56 36919 129,87 259681 389,00 119,17